United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Indianapolis, IN, Employer
)
___________________________________________ )
L.M., Appellant

Appearances:
James E. Rogers, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2287
Issued: August 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2008 appellant filed a timely appeal from a May 14, 2008 decision of the
Office of Workers’ Compensation Programs which denied her request for reconsideration.
Because more than one year has elapsed between the most recent merit decision of the Office
dated May 1, 2007 and the filing of this appeal on August 19, 2008, the Board lacks jurisdiction
to review the merits of this claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On March 6, 1980 appellant, then a 44-year-old computer programmer, injured her right
side and ankle when she pulled a box of paper to the edge of a cart. She attempted to return to
work but stopped completely on March 17, 1980. The Office accepted appellant’s claim for
internal derangement of the right knee, right knee synovitis, aggravation of right knee arthritis,
partial tear of the ligament of the left ankle, lumbosacral strain, aggravation of lumbar

degenerative disc disease at L5-S1 and lumbar radiculopathy. Appellant was placed on the
periodic compensation rolls.
Appellant came under the treatment of Dr. Rida N. Azer, a Board-certified orthopedist,
from March 19, 1980 to July 16, 1985, for internal derangement of the right knee, partial tear of
the ligament of the left ankle and lumbosacral strain. A magnetic resonance imaging (MRI) scan
of the lumbar spine dated April 22, 2002, revealed bilateral facet disease at L3-4, L4-5 and
L5-S1. On July 9, 2002 appellant underwent a lumbar discography at L3-S1 which revealed no
compelling clinical data to suggest a discogenic basis for appellant’s long-standing back pain.
Thereafter, in the course of developing the claim, the Office referred appellant to several
second opinion physicians and also to impartial medical examiners. The physicians opined that
appellant’s accepted internal derangement of the right knee, right knee synovitis, aggravation of
right knee arthritis, partial tear of the ligament of the left ankle, lumbosacral strain, aggravation
of lumbar degenerative disc disease at L5-S1 and lumbar radiculopathy had resolved and she had
no existing residuals.
On December 14, 2005 the Office issued a notice of proposed termination of
compensation benefits on the grounds that the impartial medical examiner established that
appellant had no residuals of the accepted work-related employment conditions and could
perform her date-of-injury job.
Appellant submitted a January 3, 2006 report from Dr. Hector M. Pedraza, a Boardcertified orthopedist, who treated appellant for right knee pain. Dr. Pedraza noted a standing
x-ray revealed degenerative changes worse on the right side.
By decision dated January 26, 2006, the Office terminated appellant’s compensation for
wage loss effective February 19, 2006 on the grounds that the weight of the medical evidence
established that appellant had no continuing disability resulting from her accepted employment
conditions. The decision did not affect medical benefits.
On January 25, 2007 appellant requested reconsideration and asserted that she remained
totally disabled from work. She submitted an October 20, 2006 report from Dr. Mark Koruda, a
Board-certified orthopedist, who saw her for preoperative workup in anticipation for repair of a
rectovaginal fistula. An x-ray of the lumbar spine dated October 20, 2006 revealed degenerative
facet osteoarthrosis at L5-S1 and fusion of the bilateral sacroiliac joints. Appellant submitted a
December 14, 2006 report from Dr. Theodore M. Pitts, a Board-certified orthopedist, who
diagnosed severe tricompartment osteoarthritis of the right knee with limited motion and
significant pain, severe osteoarthritis of the right hip and chronic low back pain. Dr. Pitts opined
that appellant reached maximum medical improvement with respect to her work-related right
knee injury and recommended a total knee replacement. He opined that appellant had permanent
impairment of the right leg. In a February 27, 2007 report, Dr. Pitts noted appellant’s complaints
of right knee pain, chronic low back pain and right hip pain. He diagnosed right knee posttraumatic severe osteoarthritis, chronic low back pain and severe right hip arthritis.
By decision dated May 1, 2007, the Office denied modification of the January 2, 2006
decision terminating appellant’s wage-loss compensation.

2

Appellant submitted July 10 and August 16, 2007 reports from Dr. Pitts who treated her
for persistent leg, right knee, right hip and left ankle pain. Dr. Pitts noted findings on
examination of pain with rotation of the right hip, tenderness over the lumbosacral junction with
bone-on-bone crepitus over the right knee. He diagnosed severe osteoarthritis of the right knee,
right hip and chronic low back pain. In his July 10, 2007 report, Dr. Pitts opined that appellant
was probably permanently disabled and would never return to gainful employment. An
electromyogram (EMG) dated October 23, 2007 revealed no abnormalities.
On April 28, 2008 appellant requested reconsideration of the May 1, 2007 decision and
asserted that she sustained injuries which developed from the original work incident and were
not accepted by the Office. She requested that her benefits be reinstated and the Office take into
consideration the injuries which had not been accepted but were documented in medical reports
since 1980. Appellant submitted medical reports from Dr. Azer from 1980 to 1985, previously
of record.
By decision dated May 14, 2008, the Office denied appellant’s reconsideration request on
the grounds that her letter neither raised substantive legal questions nor included new and
relevant evidence and was therefore insufficient to warrant review of the prior decision.1
LEGAL PRECEDENT
Under section 8128(a) of the Act,2 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,3 which provides that a claimant
may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
1

On January 9, 2008 the Office issued appellant a schedule award for 37 percent permanent impairment of the
right leg. Appellant did not appeal this decision.
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

ANALYSIS
Appellant’s April 28, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office.
Appellant’s request for reconsideration asserted that she sustained injuries as a result of
the work incident which were not accepted by the Office including a left knee injury. She
requested that her benefits be reinstated and that the Office consider conditions that had not been
accepted by the Office but developed from the original injury and were documented in medical
reports since 1980. However, appellant’s letter did not show how the Office erroneously applied
or interpreted a point of law nor did it advance a point of law or fact not previously considered
by the Office. She did not set forth a particular point of law or fact that the Office had not
considered or establish that the Office had erroneously interpreted a point of law. Consequently,
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, constituting relevant and pertinent new evidence
not previously considered by the Office, appellant submitted reports from Dr. Azer dated
March 19, 1980 to September 23, 1985; however these records are duplicates of prior reports
already contained in the record and were previously considered by the Office.5
Appellant also submitted July 10 and August 16, 2007 reports from Dr. Pitts who treated
appellant for persistent leg pain with pain over her right knee, right hip and left ankle. Dr. Pitts
diagnosed severe osteoarthritis of the right knee, right hip and chronic low back pain. He opined
in his July 10, 2007 report that appellant was probably permanently disabled and would not
return to gainful employment. These reports, while new, are not relevant because they do not
specifically address the underlying issue of whether appellant had any ongoing disability after
February 19, 2006 causally related to her accepted work injury. Therefore, the Office properly
determined that this evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied her January 25, 2007 request for reconsideration.
On appeal, appellant through her attorney asserts that her benefits should be reinstated as
the Office did not meet its burden of proof to terminate benefits. Counsel also asserts that
additional medical conditions, not accepted by the Office, developed from the original injury.
However, the Board does not have jurisdiction over the Office’s decision that terminated
appellant’s wage-loss benefits.6 Furthermore, the matter of whether appellant has additional

5

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
6

See 20 C.F.R. § 501.3(d).

4

conditions causally related to the March 6, 1980 work injury is not presently before the Board as
the Office has not addressed this in a final decision over which the Board has jurisdiction.7
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Id. See id. at § 501.2(c).

5

